DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Allen Xue on 03/25/2021.

The application has been amended as follows: 

Claim 1. (Currently Amended) An integrated shooting management system based on streaming media, comprising a data acquisition apparatus, a mobile terminal, an intelligent target and a server, wherein the mobile terminal is connected with the data acquisition apparatus and/or the server; 
the data acquisition apparatus is configured to acquire real time images, take photographs, and record videos of target paper, and also store the photographs and videos, while the data acquisition apparatus comprises an automatic analysis module, 
the intelligent target is connected with the server, and is configured to [[can]] add, modify, delete or replace the target paper according to an instruction from the server; 
the server comprises a data server and a streaming media server, wherein the data server manages shooting data, basic data and competition data, and also carries out instruction interaction with the data acquisition apparatus, the intelligent target and the mobile terminal; 
the streaming media server manages photographs, videos and real time video streams, and cooperates with the data server to respond to user operations; 
the mobile terminal controls data exchange with the data acquisition apparatus and/or the server, and invokes and displays the photographs, the video records and the shooting accuracies, 
the mobile terminal includes the following operation modes: direct connection with the data acquisition apparatus, interconnection with the server and control of the interconnection mode between [[the]] an acquisition host and the server.

Claim 6. (Currently Amended) The intelligent shooting training management system according to claim 1, wherein 

Claim 7. (Currently Amended) The intelligent shooting training management system according to claim 5, wherein the server further manages the shooting accuracies, 
, and 

Claim 8. (Currently Amended) The intelligent shooting training management system according to claim 6, wherein the server further manages the shooting accuracies, 
, and 


Claim 9. (Currently Amended) The integrated shooting management system based on streaming media according to claim 1, comprising an image projection display screen, a score publishing display screen, a PC terminal, a data printer, and a network device; the network device comprises a wired router, a wireless router, a switch and a repeater; the video projection display screen is directly interconnected with an acquisition host through an HDMI and an AV interface, and the screen only displays projection information; the interface of the score publishing display screen is a network or the HDMI or the AV interface, the score publishing display screen is directly connected with the server through a network interface or with a PC terminal through the HDMI or the AV interface, the server publishes and displays current real time shooting accuracy ranking data on the score publishing display screen; the data printer is connected with the server by employing a network, a parallel port and a USB interface for data printing; the PC terminal is connected with the data printer and the score publishing display screen to control the printing of the data printer and the displaying of the score publishing display screen.

Claim 10. (Currently Amended) The integrated shooting management system based on streaming media according to claim 1, wherein the data acquisition apparatus and a CPU processing unit 
the field of view acquisition unit comprises an objective lens combination 
the electro-optical conversion circuit is configured to convert the field of view information into electronic information to displayed by the electronic unit; 
the CPU processing unit is connected with the electro-optical conversion circuit and configured to process the electronic information; 
the automatic analysis module is configured to analyze the electronic information to obtain shooting accuracies; 
the electric zooming assembly is configured to change a focal length of the objective lens combination 
the CPU processing unit is connected with the electric zooming assembly, and the CPU processing unit sends a control instruction to the electric zooming assembly for controlling the zooming.

	Claim 11. (Currently Amended) The integrated shooting management system based on streaming media according to claim 2, wherein the automatic analysis module performs perspective correction on the target paper area to correct an outer contour of the target paper area to a circular contour after the target paper area is further performs point of impact detection 

Allowable Subject Matter
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art made of record fails to teach an integrated shooting management system based on streaming media, comprising a data acquisition apparatus, a mobile terminal, an intelligent target and a server, wherein the mobile terminal is connected with the data acquisition apparatus and/or the server; 
the data acquisition apparatus is configured to acquire real time images, take photographs, and record videos of target paper, and also store the photographs and videos, while the data acquisition apparatus comprises an automatic analysis module, and the automatic analysis module is configured to analyze point of impacts from the target paper image to obtain shooting accuracies; 
the intelligent target is connected with the server, and is configured to add, modify, delete or replace the target paper according to an instruction from the server; 
the server comprises a data server and a streaming media server, wherein the data server manages shooting data, basic data and competition data, and also carries 
the streaming media server manages photographs, videos and real time video streams, and cooperates with the data server to respond to user operations; 
the mobile terminal controls data exchange with the data acquisition apparatus and/or the server, and invokes and displays the photographs, the video records and the shooting accuracies, 
the mobile terminal includes the following operation modes: direct connection with the data acquisition apparatus, interconnection with the server and control of the interconnection mode between an acquisition host and the server.

Valdez, U.S. Publication No. 2018/0353864 generally teaches an integrated shooting management system based on streaming media, comprising a data acquisition apparatus (see Valdez Figure 1, camera 102), a mobile terminal (see Figure 1, touch screen device 104 and paragraph [0053]), a target (see Figure 1, target 110) and a server (see Figure 1, computer processing server 108), wherein the mobile terminal is connected with the data acquisition apparatus and/or the server (see Figure 1, connection between touch screen device 104 and server 108); 

(see paragraph [0029]), 

[the system] comprises an automatic analysis module, and the automatic analysis module is configured to analyze point of impacts from the target image to obtain shooting accuracies (see paragraph [0029] where this functionality is a part of the computer processing server 108); 

the server manages shooting data, basic data and competition data, and also carries out instruction interaction with the data acquisition apparatus, the intelligent target and the mobile terminal (see paragraph [0031]);

the server manages photographs, videos and real time video streams, and responds to user operations (see paragraph [0033]); 

the mobile terminal controls data exchange with the data acquisition apparatus and/or the server, and invokes and displays the photographs, the video records and the shooting accuracies (see paragraphs [0030] and [0033]).

However, Valdez does not teach the features highlighted above.


Urban, U.S. Publication No. 2016/0146581 generally teaches a system with an intelligent target  (see Urban Figure 1) comprising target paper (see Figure 3) that can be remotely controlled to add, modify, delete, or replace the target paper (see paragraph [0003]).

However, Urban does not teach the features highlighted above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639.  The examiner can normally be reached on M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASEY L KRETZER/Examiner, Art Unit 2637